Citation Nr: 1028144	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for narcolepsy and cataplexy, 
to include as secondary to service-connected obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 1997 
and from December 2003 to April 2005.  The Veteran served in 
Kuwait from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  The 
appeal was subsequently transferred to the RO in Cleveland, Ohio.  

In October 2009, the Veteran presented testimony at a personal 
hearing conducted at the Cleveland RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Narcolepsy and cataplexy began during the Veteran's military 
service.  


CONCLUSION OF LAW

3.  Narcolepsy and cataplexy were incurred during active service.  
38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for 
narcolepsy and cataplexy on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and assist 
are fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran contends that he has narcolepsy and cataplexy that 
began while serving in the desert in Kuwait.  A November 2004 
service treatment record reflected that the Veteran had a sleep 
disorder for the past two months, which was during his service in 
Kuwait.  Thus it appears that the Veteran was experiencing sleep 
related problems during his second period of service.  However, 
narcolepsy and cataplexy were not diagnosed while the Veteran was 
in service.  

Importantly, at the very end of his period of active service, an 
April 2005 VA treatment entry indicated that the Veteran was 
having problems with snoring and daytime drowsiness.  In 2005, he 
was diagnosed with obstructive sleep apnea, for which he was 
service connected in a March 2006 rating decision.  

The Board observes that there are various private treatment 
records from Dr. J.P.F., M.D. of the N.A.I. in the claims file.  
A January 2007 record indicated that the Veteran first sought 
treatment at this facility in September 2006.  Dr. J.P.F. 
considered that the Veteran might have narcolepsy given his 
tiredness and sleepiness even after using the CPAP machine for 
his sleep apnea.  The Veteran also experienced episodes of 
cataplexy during which time he intermittently had episodes where 
his hands become weak.  In a November 2007 record, Dr. J.P.F. 
indicated that the Veteran's diagnosis of sleep apnea blurred or 
hid the diagnosis of narcolepsy.

The Board finds it significant that in February 2008, a physical 
review board taken while the Veteran was serving in the Reserves, 
noted that the Veteran had diagnoses of obstructive sleep apnea, 
narcolepsy, and cataplexy provided by a board certified 
professional neuropsychology and sleep specialist.  (The Board 
observes that this is Dr. J.P.F.)  It was determined that the 
Veteran did not meet the medical retention standards due to in 
part because of his narcolepsy and cataplexy.  

In May 2008, Dr. J.P.F. summarized that the Veteran's narcolepsy 
and cataplexy presented while serving in the Middle East when he 
began experiencing severe sleepiness, exhaustion, fatigue, and 
had significant snoring.  Dr. J.P.F. indicated that while in the 
military, the Veteran had a nighttime sleep study but did not 
have a multiple sleep latency test.  The nighttime test showed 
obstructive sleep apnea.  If the Veteran had been given a 
multiple sleep latency test, it would have shown that he had 
narcolepsy at that time.  

After considering the forgoing, and after resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
service connection for narcolepsy and cataplexy should be 
granted.  In this regard, the Board finds the Veteran's testimony 
that he began experiencing sleep problems while serving in Kuwait 
to be persuasive.  Further, his contentions are supported by 
objective medical evidence which showed that he did experience 
sleep problems and that he continued to have problems with 
snoring and daytime drowsiness at the time of his separation in 
April 2005.  Thus, there is persuasive evidence of problems with 
sleeping during and after service.

As far as diagnoses of narcolepsy and cataplexy, the Board 
observes that such have been provided by Dr. J.P.F.  Importantly, 
the Reserves relied on Dr. J.P.F.'s diagnoses when making their 
determination that the Veteran did not meet the medical retention 
standards in part because of narcolepsy and cataplexy.  
Accordingly, the Board finds that the Veteran has a medical 
diagnosis of narcolepsy and cataplexy.

Further, the Board concludes that there is sufficient medical 
evidence to relate the symptomatology the Veteran was 
experiencing in Kuwait with his diagnoses of narcolepsy and 
cataplexy.  Although it appears from the evidence of record that 
the Veteran began experiencing narcolepsy and cataplexy at the 
same time as his now service-connected sleep apnea, there is 
insufficient medical evidence to conclude that either diagnosis 
is secondary to the service-connected sleep apnea.  38 C.F.R. 
§ 3.310.  However, in May 2008, Dr. J.P.F. determined that the 
symptoms of severe sleepiness, exhaustion, fatigue, and snoring 
that the Veteran experienced in Kuwait were indicative of 
narcolepsy and cataplexy.  The Board also finds it significant 
that it appears that the Veteran was not given a multiple sleep 
latency test at the time he was given the nighttime sleep study 
which led to his diagnosis of sleep apnea, which likely would 
have shown both diagnoses.  

The Board observes that the Veteran did not undergo a VA 
examination in connection with this claim.  The Board 
acknowledges that it could remand the case for a VA examination 
that provides a more detailed discussion regarding the reasons 
why the Veteran's narcolepsy and cataplexy are related to his 
service; however, given that Dr. J.P.F. has discussed the 
Veteran's in-service symptomatology in relation to the diagnoses 
and given that the opinion is favorable to the claim, the Board 
concludes that in this case, as it now stands, the evidence of 
record is at least in relative equipoise as to whether the 
Veteran's narcolepsy and cataplexy began during service.  
Therefore, remand is not necessary here to obtain another medical 
opinion to decide the claim as Dr. J.P.F.'s records are 
sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, 
because it is not permissible for VA to undertake additional 
development to obtain evidence against an appellant's case, VA 
must provide an adequate statement of reasons or bases for its 
decision to pursue such development where such development could 
be reasonably construed as obtaining additional evidence for that 
purpose).  Accordingly, entitlement to service connection for 
narcolepsy and cataplexy is granted.


ORDER

Entitlement to service connection for narcolepsy and cataplexy is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


